ON PETITION FOR WRIT OF CERTIORARI
DAUKSCH, Chief Judge.
The petition for writ of certiorari seeking relief from an interlocutory order is dismissed on the ground that it was untimely filed. The trial court rendered an order overruling the petitioners’ objections to the respondents’ requests to produce the internal investigation report of the Melbourne Police Department containing the statement of a police officer involved in the accident, and thus requiring the petitioners to produce said document. The court’s order was interlocutory. The petitioners filed a motion for rehearing of the order in the lower court. The filing and pendency of such a motion does not toll the time for filing a petition for common law certiorari under Rule 9.100(c), Florida Rules of Appellate Procedure. Such a motion does not fall within Rule 9.020(g), Florida Rules of Appellate Procedure and does not toll the rendition date of the original order. Hofer v. Gil de Rubio, 409 So.2d 527 (Fla. 5th DCA 1982); Alimenta (U.S.A.), Inc. v. Pender Peanut Co., 389 So.2d 7 (Fla. 1st DCA 1980); Gordon v. Barley, 383 So.2d 322 (Fla. 5th DCA 1980).
The Petition for Writ of Certiorari is DISMISSED.
COBB and COWART, JJ., concur.